ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Monroe Infrared Technology                    )      ASBCA No. 60356
                                              )
Under Contract No. W912DW-15-P-0055           )

APPEARANCE FOR THE APPELLANT:                        Mr. Christopher Casey
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Tristan S. Brown, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Seattle

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 March 2016



                                                  MARK N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60356, Appeal of Monroe Infrared
Technology, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals